Citation Nr: 0909785	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-37 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
rating for residuals of a right shoulder strain with 
tendonitis, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
residuals of a right shoulder strain with tendonitis. 

3.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, to include as secondary to 
service-connected lipoma of the back and residuals of a right 
shoulder strain with tendonitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1973 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania and a September 2006 rating 
decision by the RO in Wilmington, Delaware.  The Wilmington 
RO currently has original jurisdiction over the Veteran's 
claim. 

Procedural history

In an August 1994 rating decision, the RO in Baltimore, 
Maryland, granted service connection for a right shoulder 
disability.  A 10 percent disability rating was assigned.  
The assigned disability rating was later increased to 20 
percent via an April 1998 rating decision.  

In August 2003, the Veteran filed a claim seeking entitlement 
to service connection for degenerative joint disease of the 
lumbosacral spine and an increased rating for his service-
connected right shoulder disability.  His claims were denied 
in the above-mentioned July 2004 rating decision.  The 
Veteran perfected an appeal as to both issues. 

In June 2006, the RO in Wilmington proposed to reduce rating 
assigned the Veteran's right shoulder disability rating to 10 
percent.  He was informed of the proposed reduction by letter 
dated June 26, 2006.  The proposed rating reduction was 
implemented by the above-mentioned September 2006 rating 
decision, effective December 1, 2006.  The Veteran has 
perfected an appeal of that decision.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Wilmington RO in August 2007.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

The issue of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

 
FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disability 
was rated 20 percent disabling for more than five years when 
the RO reduced the rating to 10 percent.

2.  The RO complied with the procedural requirements for 
reducing the Veteran's disability rating for a right shoulder 
disability, to include providing proper notification of the 
proposal to reduce the disability rating and giving the 
Veteran the opportunity to submit evidence.

3.  At the time of the reduction in the assigned disability 
rating there was not objective evidence demonstrating 
improvement in the severity of the Veteran's right shoulder 
disability.

4.  The competent medical evidence of record indicates that 
the Veteran's right shoulder disability is manifested by pain 
and a decreased range of motion.


CONCLUSIONS OF LAW

1.  The September 2006 RO decision, insofar as it pertains to 
reduction of the disability rating assigned for the Veteran's 
service-connected right shoulder disability, is void ab 
initio. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 
4.71a, Diagnostic Codes 5024, 5201 (2008).

2.  The criteria for an increased disability rating for a 
service-connected right shoulder disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024, 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks restoration of the assigned 20 percent 
disability rating for his service-connected right shoulder 
disability.  His claim for an increased rating also remains 
pending.  As discussed elsewhere in this decision, the issue 
of entitlement to service connection for a spine disability 
is being remanded for additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  
[There are different, more specific notice requirements with 
respect to reductions in ratings, which will be discussed 
where appropriate n connection with that issue below.]

The Board observes that the Veteran was informed of the 
evidentiary requirements for an increased rating in a letter 
from the RO dated May 13, 2004, including a request for 
evidence showing "that your service-connected condition has 
gotten worse."  Moreover, the RO sent the Veteran a letter 
in June 2006 explaining the proposed reduction in VA benefits 
for his service-connected right shoulder disability.  The 
letter, along with an enclosed June 2006 rating decision, 
explained that the RO proposed to reduce the Veteran's 
disability rating from 20 percent disabling to 10 percent 
disabling based on evidence from the Veteran's June 2004 and 
April 2006 VA examinations.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The May 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the May 2004 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's increased rating claim, 
elements (1), (2) and (3) are not at issue since service-
connected was granted in the August 1994 rating decision.  As 
discussed above, the Veteran has been provided of notice of 
what the evidence must show to establish an increased rating, 
thereby satisfying Dingess element (4).  With respect to 
element (5), because an increased rating is being denied, the 
matter of an effective date is moot.  

In any event, the Veteran received notice of the Court's 
decision in Dingess via a March 20, 2006 letter.

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
held that a notice letter must inform the Veteran: (1) that, 
to substantiate a claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity and the effect that worsening has on 
the claimant's employment and daily life; (2) if the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
May 2004 VCAA letter the Veteran was informed that he may 
submit evidence showing that his service-connected disability 
had increased in severity.  In May 2004 letter also informed 
the Veteran: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the May 13, 2004 VCAA letter, page 2.

Furthermore, the Veteran displayed actual knowledge of this 
requirement in the August 2007 hearing where he described the 
impact this condition has on his daily life and employment.  
See the August 2007 hearing transcript, pages 5, 17.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, 22 Vet. App. at 48, citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the Diagnostic Code assigned to the 
Veteran's right shoulder disability pertains to specific 
range of motion findings.  The notice letter did not provide 
at least general notice of that requirement.  However, the 
essential fairness of the adjudication was not affected 
because the Veteran had actual knowledge of what was 
necessary to substantiate his claim.  See Sanders supra.  

In this case, the Veteran has made reference to the schedular 
criteria in his submissions to the VA and during his August 
2007 hearing.  See, e.g., a September 2006 notice of 
disagreement arguing that the Veteran has difficulty raising 
his arm.  This demonstrates that the Veteran was aware that 
he was being rated based on his the results of his range of 
motion tests.  Moreover a reasonable person in the Veteran's 
position would be aware of the schedular requirements as the 
Veteran has been provided with two VA examination that 
specifically measured the range of motion in his right 
shoulder.  He has also had the disability rating assigned to 
his right shoulder increased and decreased based on his range 
the range of motion findings. 

As to the third element, the Board notes that the Veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  However, since the Veteran 
has been service-connected for more than a decade, and his 
benefits have been reduced and increased by the RO based on 
his medical symptoms, it is clear that he has actual 
knowledge of how a disability rating is determined.  
Moreover, in the Veteran's September 2006 notice of 
disagreement, he specifically argues that his symptoms are of 
such a degree that a higher disability rating is warranted.      



With respect to the fourth element, the Board notes that the 
May 2004 VCAA letter advised the Veteran that the evidence 
needed to show that his disability had increased in severity 
or worsened and notified him of the type of evidence, medical 
and lay, that may be used in order to assign a higher rating.

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  The Veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  In short, the record indicates that the 
Veteran received appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the Veteran's service 
treatment records, VA outpatient medical records and provided 
him with multiple VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in August 2007 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to restoration of a 20 percent disability 
rating for residuals of a right shoulder strain with 
tendonitis, currently evaluated as 10 percent disabling. 

Relevant law and regulations 

Disability ratings - in general

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2008).  

Specific rating criteria

The Veteran's service-connected right shoulder disability is 
currently rated under 38 C.F.R. 4.71a, Diagnostic Codes 5024-
5201 [tenosynovitis-limitation of motion of arm]. See 38 
C.F.R. § 4.27 (2008) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Diagnostic Code 5024 [tenosynovitis] is to be rated based on 
limitation of motion of the affected parts, as arthritis, 
degenerative [Diagnostic Code 5003].   Under Diagnostic Code 
5003, arthritis of a major joint will be rated under the 
criteria for limitation of motion of the affected joint.  
[For the purpose of rating disabilities due to arthritis, the 
shoulder is considered a major joint.  See 38 C.F.R. § 4.45 
(2008).]

The evidence in this case reflects that the Veteran's right 
arm is his dominant (major) extremity.  See 38 C.F.R. § 4.69 
(2008) [a distinction is made between major (dominant) and 
minor musculoskeletal groups for rating purposes, and only 
one extremity is to be considered major].

Under Diagnostic Code 5201 [arm, limitation of motion of] 
limitation of motion to shoulder level in the major extremity 
warrants a 20 percent evaluation.  Limitation of motion to 
midway between the side and shoulder level warrants a 
30 percent evaluation in the major extremity.  Limitation of 
motion to 25 degrees from the side warrants a 40 percent 
evaluation for the major extremity.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2008).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2008).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing. 38 C.F.R. § 4.45 (2008).

Reductions in ratings

(i.) Basis for reduction

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13.

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2008); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2008).

(iii.) Standard of review

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  
However, the Court has specified a different burden of proof 
with respect to ratings reductions claims:

Because the issue in this case is whether the RO was 
justified in reducing the veteran's 60 percent rating, 
rather than whether the veteran was entitled to 
"reinstatement" of the 30 percent rating, the Board 
was required to establish, by a preponderance of 
evidence and in compliance with 38 C.F.R. § 3.344(a), 
that a rating reduction was warranted.

See Brown v. Brown, 5 Vet. App. at 421; see also Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995).

Analysis

For reasons expressed below, the Board concludes that the 
reduction in the assigned disability rating from 20 percent 
to 10 percent was done in a procedurally correct manner.  
However, the evidence does not demonstrate that an 
improvement in the Veteran's right shoulder disability 
occurred. 

Initial matter - notice of reduction

As noted in the law and regulations section above, § 3.105(e) 
requires the issuance of a rating decision proposing the 
reduction or discontinuance and setting out all material 
facts and reasons underlying the proposal. The veteran must 
be notified at his latest address of record, and provided 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.

In this case, in the June 2006 letter which accompanied the 
June 2006 rating decision, informed the Veteran of the 
proposed reduction, and provided the material facts taken 
from the June 2004 and April 2006 VA medical examination 
reports which were applied to the criteria of the relevant 
diagnostic code.  The rationale for the proposed reduction 
was explained.  He was further told that he could present 
evidence and was entitled to a hearing.  This notice was 
mailed to his last known address.

The Veteran did not submit any evidence or argument following 
the proposed reduction and the RO issued a rating decision in 
September 2006, implementing the proposed reduction, 
effective from December 1, 2006.  This appeal followed.

Propriety of rating reduction

As discussed in the law and regulations section above, there 
are specific requirements that must be met before VA can 
reduce a disability rating.  See 38 C.F.R. § 3.344 (a) and 
(b) (2008).  In essence, the law requires that the service-
connected disability must have demonstrated improvement in 
order for an assigned rating to be reduced.  See 38 C.F.R. § 
3.344(c) (2008).  While, 38 C.F.R. § 3.344(c) limits the 
applicability of those requirements to ratings that have been 
in effect for five years or more. In this case, the 20 
percent rating in question had been in effect for more than 
five years, from February 1, 1993 through December 1, 2006, 
and the provisions of 38 C.F.R. § 3.344 are for application.  

The applicable legal standard, as summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002), requires that, in the case 
of a rating reduction, the record must establish that such 
reduction is warranted by a preponderance of the evidence and 
that the reduction was in compliance with 38 C.F.R. § 3.344.  
The Court addressed circumstances in which the Board failed 
to consider 38 C.F.R. § 3.344 when determining the propriety 
of a reduction in rating. The Court specifically held that a 
Board decision pertaining to a reduction in rating that 
failed to address 38 C.F.R. § 3.344 "abused its 
discretionary authority." See Sorakubo, 16 Vet. App. at 124.

As noted in the law and regulations section above, prior to 
initiating a reduction, VA is required to ascertain, based 
upon review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations. Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.

In this case, the evidence of record does not indicate that 
there has been an actual change in the Veteran's disability.  
The Veteran's major complaint has been, and continues to be, 
of pain in his right shoulder.  The June 2004 and April 2006 
VA examinations do not indicate any change in that portion of 
the Veteran's symptomatology.  Furthermore, the June 2004 and 
April 2006 VA examination findings are similar to the January 
1998 VA examination report which formed the basis for the 
assignment of a 20 percent disability rating.  These reports 
reveal that the range of motion of the Veteran's right arm 
has consistently been limited due to pain.  To wit, the 
examination reports document the following range of motion 
findings for the Veteran's right arm as limited by pain: 

		

Degrees


January 
1998
June 2004
April 2006
Flexion
110
125
145 
Abduction
180
110
100

Additionally, the January 1998 and June 2004 VA examination 
note that the Veteran's right shoulder displayed tenderness 
upon palpation.  The January 1998 and April 2006 VA examiner 
both noted that the Veteran's range of motion would be 
impacted by fatigability.  In all three examinations, the 
Veteran either complained of pain, weakness, stiffness and 
swelling or the VA examiner noted that such symptoms were 
present.  

In this case it does not appear that any review was 
undertaken as to whether or not an actual change in the 
Veteran's condition occurred and whether or not he 
experienced an actual change in his ability to function in 
his life and work.  A review of the totality of the record 
clearly indicates that the Veteran's right shoulder 
disability has consistently resulted in pain and a decreased 
range of motion.  

The RO's June 2006 decision thus failed to correctly apply 38 
C.F.R. § 3.344.

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the 
Court explained that where a rating reduction was made 
without observance of law, the erroneous reduction must be 
vacated and the prior rating restored.  The Court has also 
held that in circumstances in which VA reduces a Veteran's 
disability rating without observing the applicable VA 
regulations, the reduction is void ab initio. See Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995). Such is the case here.

As explained above, the RO's June 2006 rating decision is 
void ab initio as it pertains to the rating assigned for a 
service-connected right shoulder disability, because the RO 
failed to follow the regulation, specifically 38 C.F.R. § 
3.344. The 20 percent rating for that disorder is restored as 
of December 1, 2006.

2.  Entitlement to an increased rating for service-connected 
residuals of a right shoulder strain with tendonitis. 

The fact that the previously assigned 20 percent rating has 
been restored does not obviate the Veteran's increased rating 
claim.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  The Board will therefore 
move on to a discussion of that claim. 

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims, as well as the schedular criteria for 
evaluating shoulder disabilities, have been set out above.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran seeks an increased disability rating for his 
service-connected right shoulder disability, which is 
currently rated 20 percent disabling under Diagnostic Codes 
5024-5201.  His primary complaint is of severe pain, which he 
states limits his activities.  

Assignment of diagnostic code

The Veteran's service-connected right shoulder disability is 
currently rated under 38 C.F.R. 4.71a, Diagnostic Codes 5024-
5201.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case the medical evidence indicates that the Veteran 
has been diagnosed with tendonitis of the right shoulder.  
See, e.g., the April 2006 VA examination report.  Diagnostic 
Code 5024, via Diagnostic Code 5003, requires that the 
disability be rated based on limitation of motion of the 
affected part.  As alluded to above, the Veteran's service-
connected right shoulder disability results in a limited 
range of motion of his right arm [Diagnostic Code 5201].  The 
symptomatology attributed to the Veteran's diagnosed shoulder 
disability corresponds precisely with the currently assigned 
Diagnostic Code 5201.  

The Veteran and his representative have not suggested that 
another diagnostic code would be more appropriate.

Schedular rating

As was discussed above, the Veteran's shoulder disability is 
rated based on limitation of motion.  The currently assigned 
20 percent disability rating contemplates limitation of 
motion to the shoulder level.  In order for a higher 
disability to be assigned, more severe limitation of motion 
[limitation of motion of the right arm to a point of midway 
between the side and shoulder level (45 degrees)] must be 
demonstrated.  See 38 C.F.R. § 4.71, Plate I.  In this case, 
the competent evidence of record does not show that such 
limitation of motion is approximated.

At the June 2004 VA examination, flexion in the right 
shoulder was zero to 125 degrees (above shoulder level). The 
Veteran could abduct the right shoulder from zero to 110 
degrees (again, above shoulder level). The examiner noted 
that "these motions were taken to the point of onset of 
pain." 

During the April 2006 VA examination, flexion was measured as 
zero to 170 degrees (with 180 degrees being full range of 
motion), with pain beginning at 145 degrees (above shoulder 
level) onward.  Abduction was measured as zero to 180 degrees 
(again, full range of motion) with pain beginning at 100 
degrees (again, above shoulder level).  

The medical evidence therefore shows right arm motion is 
limited by pain to 
100 degrees, above shoulder level, which is nowhere near the 
required 45 degrees for a 30 percent disability rating under 
Diagnostic Code 5201.  There is no evidence which suggests 
than more severe limitation of motion is present.  
Accordingly, a disability rating in excess of 20 percent is 
not warranted under Diagnostic Codes 5010-5201.

DeLuca consideration 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008).

As has been described above, the June 2004 and April 2006 
examination reports both record that the Veteran's range of 
motion is limited by pain.  In terms of flexion and 
abduction, this occurs slightly above shoulder level.  
Limitation of motion due to pain does not approximate the 
level (limitation to 45 degrees) which would allow for the 
assignment of additional disability. Moreover, the record 
does not demonstrate, and the Veteran has not pointed to, any 
functional loss which would call for the assignment of 
additional disability.  See 38 C.F.R. § 4.10 (2008).

The Board concludes that the 20 percent rating which is 
currently assigned adequately compensates the Veteran for the 
mild degree of functional impairment and pain shown.  There 
is no evidence that the functional impairment demonstrated 
approaches the level at which a 30 percent rating could be 
demonstrated (i.e., equivalent to limitation of motion midway 
between the side and shoulder level). 

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

In this case, a May 2004 report of contact indicates that the 
Veteran's original increased disability rating claim was lost 
but that the information therein had been recorded.  The 
August 2008 SOC states that the Veteran's increased rating 
claim was received by the RO on August 7, 2003.  The Veteran 
has not indicated that this is incorrect. Therefore, the 
relevant time period under consideration is from August 7, 
2002 to the present.  The question to be answered by the 
Board, then, is whether any different rating should be 
assigned for any period from August 2002 to the present.

The evidence associated with the Veteran's claims folder 
demonstrates that the Veteran's right shoulder symptomatology 
has essentially remained constant throughout the appeal 
period.  In particular, as described above, the Veteran's 
range of motion for his right arm have remained limited to 
slightly above shoulder level throughout the appeal period.  
The Veteran's complaints of pain, weakness, stiffness and 
swelling have also remained consistent. See the April 2006 VA 
examination report; see also the August 2008 hearing 
transcript, page 5, 15-18.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's right 
shoulder disability was more or less severe during the appeal 
period. Staged ratings are therefore not appropriate.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
  However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected residuals of a right shoulder strain with 
tendonitis.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his right shoulder disability; in fact, 
it does not appear that the Veteran has been hospitalized at 
all for this disability. 

With respect to employment, the Veteran has indicated that he 
retired from teaching because the pain in his shoulder 
prevented him from demonstrating exercises to his students.  
See the August 2008 hearing transcript, pages 5, 18.  While 
the Board has no reason to doubt that the Veteran's 
disability prevents him from engaging in some activities 
related to his occupation, there is no indication that this 
disability has caused him to miss work or creates any unusual 
employment impairment. 
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating for his service-connected residuals of a right 
shoulder strain with tendonitis.  The benefit sought on 
appeal is accordingly denied.  


ORDER

Restoration of a 20 percent disability rating for the 
service-connected residuals of a right shoulder strain with 
tendonitis is granted, subject to the law and regulations 
governing the disbursement of VA monetary benefits.

Entitlement to an increased rating, in excess of 20 percent, 
for the service-connected residuals of a right shoulder 
strain with tendonitis is denied. 


REMAND

3.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, to include as secondary to 
service-connected lipoma of the back and residuals of a right 
shoulder strain with tendonitis. 

The Veteran is seeking entitlement to service connection for 
degenerative joint disease of the lumbosacral spine on both a 
direct and secondary basis.  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board believes that this issue must be remanded 
for further evidentiary development on the Veteran's direct 
service connection theory of entitlement.   

The evidence of record contains a current diagnosis of 
degenerative joint disease of the lower back. See an August 
2001 VA x-ray report.  Further, the Veteran's service 
treatment records indicate that he was treated on several 
occasions for lower back pain.  Under these circumstances, a 
medical nexus opinion must be obtained.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) [where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but no competent medical evidence addressing the 
third requirement (a nexus between the current disability and 
active service), VA must obtain a medical nexus opinion]. 
  
This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions]; see 
also 38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim]. These questions concern whether the 
Veteran's current degenerative joint disease is related to 
his military service, to include his complaints of lower back 
pain. 

Accordingly, the case is REMANDED to the Veteran benefits 
Administration (VBA) for the following action:

1. VBA should arrange for a physician to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
current degenerative joint disease of the 
lumbosacral spine is related to his 
military service, to include the in-
service complaints of back pain.  If the 
reviewing physician finds that physical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

2.  VBA should then readjudicate the 
Veteran's claim of entitlement to service 
connection for degenerative joint disease 
of the lumbosacral spine.  If the benefits 
sought on appeal remain denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


